Case 3:18-cv-00681-MMH-MCR Document 53 Filed 12/05/19 Page 1 of 2 PageID 259




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


    ERIC WAGNER and DARLENE
    BAUMAN, individually and on behalf of
    all others similarly situated,

                  Plaintiffs,

    v.                                                     Case No. 3:18-cv-681-J-34MCR

    OVATION CREDIT SERVICES, INC.,
    CAPITAL LEADS, LLC, and
    DOES 1 THROUGH 10,

                  Defendants.



                                  ORDER OF DISMISSAL

           THIS CAUSE is before the Court on the Joint Stipulation of Dismissal of Action (Dkt.

    No. 52; Stipulation) filed on December 4, 2019. In the Stipulation, the parties request

    dismissal of this matter with prejudice as to Plaintiffs’ individual claims and without

    prejudice as to the claims of the putative class members.           See Stipulation at 1.

    Accordingly, it is hereby

           ORDERED:

           1.     Plaintiffs’ individual claims are DISMISSED with prejudice.

           2.     The putative class members’ claims are DISMISSED without prejudice.

           3.     Each party shall bear their own costs and attorney fees.
Case 3:18-cv-00681-MMH-MCR Document 53 Filed 12/05/19 Page 2 of 2 PageID 260




          4.     The Clerk of the Court is directed to terminate all pending motions and close

                 the file.

          DONE AND ORDERED in Jacksonville, Florida this 5th day of December, 2019.




    ja


    Copies to:

    Counsel of Record




                                              -2-
